Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 03/21/2021 have been entered and considered, claim 1 is amended. 

Response to Arguments
Applicant’s arguments filed on 03/21/2021 have been fully considered but are moot, because they don’t apply to the reference(s)/combination(s) in current rejection.

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 1-8) is/are: 
playing unit playing board content on the display device in claim 1, 3, 5-8;
monitoring unit capturing a first image displayed on the display device in claim 1, 3, 5-8; 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al (CN103606348) in view of Choi (US20050225547) further in view of Lao et al (US20100289806).

Regarding Claim 1. Zheng teaches A digital signage system, comprising:
a display device; and
a host device, comprising a playing unit, playing board content on the display device (Zhang, abstract, the invention describes a failure detection apparatus for a video player display, comprising: light sensing means for collecting the optical signal from the currently displayed screen displaying a video player, and converting the optical signal into an electrical signal; a detection module, and said light sensing means connected to the video player, comprising two electrical signal acquisition sub-module, the format conversion sub-module, the correlation detection sub-module, sub-module and the alarm communication parameter storage sub-module, the module for inputting after correlation processing and correlation analysis. The invention further relates to a failure detection method in a video display of the player. The invention realizes the function of automatic fault detection of player displays video, without affecting the normal display of the original video.
[0037] FIG. 1 is a schematic structure of a fault detection video display device of the invention player. As shown in FIG. 1, the invention includes a video player display failure detection means comprises a display 1, video player 1, a light sensing device 3 and detection module 4.
Although Zheng didn’t explicitly describes a digital signage, the video player display described in Zheng is equivalent to a digital signage. Because they both electronic displays use digital displays such as LCD/LED, and display digital images, video, webpages, or text.); and
a monitoring unit, capturing a first image displayed on the display device
after the digital signage system is powered up; (Zhang, abstract, the invention describes a failure detection apparatus for a video player display, comprising: light sensing means for collecting the optical signal from the currently displayed screen displaying a video player, and converting the optical signal into an electrical signal; a detection module, and said light sensing means connected to the video player, comprising two electrical signal acquisition sub-module, the format conversion sub-module, the correlation detection sub-module, sub-module and the alarm communication parameter storage sub-module, the module for inputting after correlation processing and correlation analysis. The invention further relates to a failure detection method in a video display of the player. The invention realizes the function of automatic fault detection of player displays video, without affecting the normal display of the original video.).

Zhang fails to explicitly teach, however, Choi teaches after the digital signage system experiences a specific event, (Choi, abstract, the invention describes a display system includes a host that provides digital data, and a display that processes and displays the digital data, wherein the host and display are connected by connectors. The connectors generate a sensing signal that differs according to whether the host and the display are connected or disconnected. A host controller determines whether the display is authenticated by high-bandwidth digital content protection (HDCP), interrupts a digital data transmission when an HDCP authentication error occurs, and restarts the digital data transmission upon determining that the display changes to a connection state from a disconnection state based on the sensing signal. A display controller outputs the sensing signal to allow the host controller to determine a state of the display is as if the display is changed to a connection state from a disconnection state, when the display is in an error state causing the HDCP authentication error.
[0011], the invention provides a display system and a control method thereof, which transmits a signal having the same effect as a connector of a display apparatus being unplugged and replugged, to a host apparatus and automatically prevents data transmission from the host apparatus to the display apparatus from being interrupted when the display apparatus has probability of a HDCP authentication error due to a communication error, power resetting, etc.
[0033] When the connection of the display apparatus 30 is determined on the basis of the high level HPD signal, the host controller 16 reads extended display identification data (EDID) from the display apparatus 30 by display data channel (DDC) communication and stores it, thereby transmitting video data to the display apparatus 30 based on the EDID of the display apparatus 30. The host controller 16 transmits a predetermined key value to the display apparatus 30 so as to determine whether the display apparatus 30 is authenticated by the HDCP. Then, a return value transmitted from the display apparatus 30 is compared with a predetermined value, so that the host controller 16 determines whether the return value transmitted from the display apparatus 30 is equal to the predetermined value. If equal, it means the display 30 is authenticated; if not equal, the display is not authenticated and data transmission is interrupted.
.
Zheng and Choi are analogous art, because they both teach method of display image correctly on a digital display. Zheng further teaches self-diagnostic method for detecting display errors. Choi further teaches method of generate special signal when a special event (disconnect/reconnect) occurs, to re-start interrupted data transmission. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display self-diagnostic method (taught in Zheng), to further use the special event to trigger display self-diagnostic process (taught in Choi), so as to proof-testing the display to make sure it displays correctly after recovering from data transmission interruption.

The combination of Zhang and Choi fails to explicitly teach, however, Lao teaches determining whether the playing unit abnormally leaves a full-screen mode and returns to a window-mode with a smaller window (Lao, abstract, the invention describes a system for switching between Windowed Mode and Full-Screen Mode in a display. A window surface associated with a first application is automatically

detected that the window surface associated with the first application is not an exclusive window surface for the display. In response, the system automatically transitions to a  windowed mode in which the graphics processor flushes content to the display. In windowed mode, the system frame buffer is flushed to the display. The transition to windowed mode includes a minimum number of buffer content copy operations between the front surface buffer, the back surface buffer and the system frame buffer.
[0018] If window server 114 detects that part of a window surface is clipped out, or, in other words, there are multiple visible rectangles defining the window surface, then window server 114 makes this information available to kernel driver 116 via rectangle module 118. Again, multiple visible rectangles signify that the current window surface is not the exclusive content provider for display 140. Window server 114 may also generate info that the window size for the window surface is less than the full size of system-frame buffer 132. In either case, kernel driver 116 determines that Full-Screen Mode can no longer be maintained and that switching to Windowed Mode is necessary.
Therefore, window surface is detected and analyzed to determine whether the current application is displayed in Windowed mode or Full-Screen mode.
Choi, [0011], the invention provides a display system and a control method thereof, which transmits a signal having the same effect as a connector of a display being unplugged and replugged, to a host apparatus and automatically prevents data transmission from the host apparatus to the display apparatus from being interrupted when the display apparatus has probability of a HDCP authentication error due to a communication error, power resetting, etc.
[0033] When the connection of the display apparatus 30 is determined on the basis of the high level HPD signal, the host controller 16 reads extended display identification data (EDID) from the display apparatus 30 by display data channel (DDC) communication and stores it, thereby transmitting video data to the display apparatus 30 based on the EDID of the display apparatus 30. The host controller 16 transmits a predetermined key value to the display apparatus 30 so as to determine whether the display apparatus 30 is authenticated by the HDCP. Then, a return value transmitted from the display apparatus 30 is compared with a predetermined value, so that the host controller 16 determines whether the return value transmitted from the display apparatus 30 is equal to the predetermined value. If equal, it means the display 30 is authenticated; if not equal, the display is not authenticated and data transmission is interrupted.
[0034] Further, in a case where there is a transition from a low level to a high level in the HPD signal received through the connector 12 even though the data transmission to the display apparatus 30 is interrupted, the host controller 16 determines that the display apparatus 30 is changed to a connection state from a disconnection state to the connector 12, and restarts data communication with the display apparatus 30.

Therefore, when a special event (disconnect/reconnect) occurs, it is possible that the HDCP authentication error occurs and data transmission is interrupted and re-started. The interruption of the display data could cause the display to display inconsistently and require self-diagnostics to make sure the image is displayed correctly. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, that use the special event to trigger display self-diagnostic process.).
Zheng, Choi and Lao are analogous art, because they all teach method of monitoring errors in a computer/display system. Zheng further teaches self-diagnostic method for detecting display errors by comparing image signals. Lao further teaches method of detecting whether the application is displayed in Windowed mode or Full-Screen mode. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display self-diagnostic method (taught in Zheng and Choi), to further use the method of detecting whether the application is displayed in Windowed mode or Full-Screen mode (taught in Lao), so as to provide a method to automatically detect conditions that render display mode switching necessary (Lao, [0003-0004]).

The combination of Zhang, Choi and Lao further teaches capturing a second image displayed on the display device when the playing unit is playing; and determining whether … by comparing the first image with the second image (Zhang, [0014] To achieve the above object, the invention also provides a failure detection method in a video player display, comprising:
[0015] Step 100: the light sensing means using the optical signal collecting screen to acquire the displayed optical signal B from the currently displayed video player, and convert the acquired optical signal B into an electric signal A;
[0016] Step 200: acquiring electrical signals B from the video player currently displaying picture, wherein the electrical signal B of the currently displaying picture can be acquired from the video buffer of the video player, but is not limited to this;
[0017] Step 300: After the two input electrical signals being processed, they are analyzed correspondingly. The two electrical signals are electric signals A and electrical signal B output at said step of light sensing means 200.
[0018] The pre-processing before step 100 further comprising the step of:
[0019] (a) measured the relative position parameter between said light sensing means and the video player display;
[0020] (b) the video player output to the display a video image of an arbitrary sequence.

[0022] (c) electrical signal A output at step 100, is converted to obtain electric signals A';
[0023] (d) electrical signal B output at step 200 is converted to obtain electric signal B', wherein the electrical signal B' and the electric signal A' have the same format;
[0024] (e) based on the relative position parameter obtained in step (a) and part or all of the electrical signal B’, calculate to obtain electrical signal B". Analyze the correlation between electrical signal B” and electrical signal A’, wherein the electrical signal B", the electrical signal A' and the electrical signal B' have the same format;
[0025] (f) analyze correlation between the electrical signal A' and the electrical signal B" to obtain a result value.
After [0026] 300 further comprising the step of:
[0027] Step 310: If the value obtained correlation analysis result exceeds the threshold value range set in advance, the detection module sends a signal indicating abnormal display appears once; otherwise, repeating steps (B);
[0028] Step 320: End.).

Regarding Claim 2. The combination of Zheng, Choi and Lao further teaches The digital signage system of claim 1, wherein the specific event is that the display device has been powered off and then powered on again, or that a signal wire connecting the host device to the display device has been disconnected and then reconnected (Choi, abstract, the invention describes a display system includes a host that provides digital data, and a display that processes and displays the digital data, wherein the host and display are connected by connectors. The connectors generate a sensing signal that differs according to whether the host and the display are connected or disconnected. A host controller determines whether the display is authenticated by high-bandwidth digital content protection (HDCP), interrupts a digital data transmission when an HDCP authentication error occurs, and restarts the digital data transmission upon determining that the display changes to a connection state from a disconnection state based on the sensing signal. A display controller outputs the sensing signal to allow the host controller to determine a state of the display is as if the display is changed to a connection state from a disconnection state, when the display is in an error state causing the HDCP authentication error.
[0011], the invention provides a display system and a control method thereof, which transmits a signal having the same effect as a connector of a display apparatus being unplugged and replugged, to a host apparatus and automatically prevents data transmission from the host apparatus to the display apparatus from being interrupted when the display apparatus has probability of a HDCP authentication error due to a communication error, power resetting, etc.
[0033] When the connection of the display apparatus 30 is determined on the basis of the high level HPD signal, the host controller 16 reads extended display identification data (EDID) from the display apparatus 30 by display data channel (DDC) 
[0034] Further, in a case where there is a transition from a low level to a high level in the HPD signal received through the connector 12 even though the data transmission to the display apparatus 30 is interrupted, the host controller 16 determines that the display apparatus 30 is changed to a connection state from a disconnection state to the connector 12, and restarts data communication with the display apparatus 30.
[0044] Thus, the display apparatus outputs a signal allowing the host apparatus to determine if the display apparatus is disconnected from and reconnected to the host apparatus, through the connector, and automatically prevents data transmission from the host apparatus to the display apparatus from being interrupted when the display apparatus has a probability of the HDCP authentication error due to the communication error, the power resetting, etc.
Therefore, when a special event (disconnect/reconnect) occurs, it is possible that the HDCP authentication error occurs and data transmission is interrupted and re-.

Regarding Claim 4. The combination of Zheng, Choi and Lao further teaches The digital signage system of claim 1, wherein the host device is a playing host device with limited hardware resources (Zheng, [0037] FIG. 1 is a schematic structure of a fault detection video display device of the invention player. As shown in FIG. 1, the invention includes a video player display failure detection means comprises a display 1, video player 1, a light sensing device 3 and detection module 4.
It is obvious that the hardware resources are limited to the above mentions items.).

Regarding Claim 5. The combination of Zheng, Choi and Lao further teaches The digital signage system of claim 4, wherein the playing host device, which comprises a processer, executes a first program to implement functional operations of the monitoring unit and executes a second program to implement functional operations of the playing unit (Zheng, [0037-0046] FIG. 1 is a schematic structure of a fault detection video display device of the invention player. As shown in FIG. 1 A of the present invention is a video player display failure detection means comprises a light sensing device 3, detection module 4. Wherein said light sensing Said light sensing means 3 for collecting the current display a display screen of the optical signal, and converts it into an electric signal, wherein said light sensing means 3 may consist of one or more common optical sensors . Video Player 2 is connected to the display I, wherein the video player 2 is used to indicate any of the video sequence outputted to the display 1 below. Detection module 4 is connected to the light sensing device 3 and the video player 2. The detection module 4 receives two electrical signals, which are electric signals output from the light sensing means and the video player 2 to the electrical signals acquired from the currently displayed screen, wherein, the electrical signal may be the pixel values ​​of an image.
[0047] Still further, if the obtained correlation analysis result exceeds the threshold value range set in advance, the detection module will send a signal indicating abnormal display appears once, otherwise, repeating the above steps for testing.
It is common to include a processor in a display device, to use software program to control functional operations. Therefore, it is obvious to use one (first) software program to control detection module 4 for sensing and calculate the signal differences, and use another (second) software program to control video player 2 to display the image.).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al in view of Choi et al, Lao et al further in view of Ohmura et al (US20170359546).

Regarding Claim 3. The combination of Zheng, Choi and Lao fails to explicitly teach, however, Ohmura teaches The digital signage system of claim 1, wherein when the difference between the first image and the second image is smaller than a predetermined ratio, the monitoring unit determines that the playing unit is displaying abnormally (Ohmura, abstract, the invention describes an image processing device includes a display device, a video display controller configured to display video data imaged by an imaging device in a predetermined display region to be displayed by the display device, and a region display controller configured to display a plurality of display elements representing determination regions based on a plurality of types of determination functions with respect to the video data in the display region by superimposing the plurality of display elements on the video data in aspects different from each other.
[0003] Recently, the development of an image monitoring system is remarkable in which video data obtained by recording a video by an imaging device such as a camcorder is analyzed, and the detection of an object, the detection of the movement or the abnormality of the object on the video, or the like is performed. Such an image monitoring system, for example, is applied to a production line or the like of a product.
[0174] In contrast, in a case where the image determination method is "Discordant", and the difference between the extracted image and the detection standard image is less than the threshold value of the attribute information, the detection region determination unit 314 determines that there is an abnormality. Thus, examples of a case where the image determination method is "Discordant" include a case where in the facility in which the component is inserted to the work, the state 
unit 314 the state where the component is not normally inserted, the difference with respect to the detection standard image is less than the threshold value of the attribute information, and it is determined that there is an abnormality.).
Zheng, Choi, Lao and Ohmura are analogous art, because they all teach method of display image correctly on a digital display. Zheng further teaches self-diagnostic method for detecting display errors by comparing image signals. Ohmura further teaches method of using image comparing to detect abnormality. Therefore, in the situation that the expected result is to display a different image (for example, an action of movement),  it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display self-diagnostic method (taught in Zheng, Choi and Lao), to further use the image difference smaller than a predetermined value (taught in Ohmura), so as to determine if the display is showing moved image.

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al in view of Choi et al, Lao et al further in view of Kotteri et al (US20180225169).

Regarding Claim 6. The combination of Zheng, Choi and Lao fails to explicitly teach, however, Kotteri teaches The digital signage system of claim 5, when the monitoring unit determines that the playing unit displays abnormally, the monitoring unit informs the processor to relaunch the second program (Kotteri, abstract, the invention describes a computer system that provides for automatic detection and correction of audio system performance issues, an interface receives calls from audio applications for services of the audio system. An audio capture/playback manager executes the calls. A performance monitor tracks the execution of the calls. A rules store maintains one or more rules, each defining criteria for execution of a type of call for audio system services and a corrective action to be taken if the performance monitor indicates the criteria are not met. In this way, performance issues with the audio system can be quickly detected and corrected without user intervention.
[0038] Both the type of call, and a performance issue ( e.g., a hang, prolonged execution, or error) encountered during handling of the call by the operating system (205) can relate to a particular underlying problem, and a corrective action that may remedy the problem. For example, if a number of calls hang, a bug may be present in a component of the audio stack (220) responsible for handling the call, or in the audio
application (210). The resolution to this problem may be to restart the entire audio system. 
[0087], as shown in Fig 5, If, at (568), it is determined that a call to create or initialize an audio stream was received, the call is monitored at (572). At (576), it is determined whether the call completed, or if the call became deadlocked or hung. If the call completed successfully, a stream start counter can be decremented at (580), and the operations (500) return to (504). If the call did not complete, or became deadlocked or hung, the stream start counter can be incremented at (584). At (588), it is determined If it is determined at (588) that the counter exceeds the threshold for the stream start counter, the audio service can be reset or restarted at (592). Or, depending on the architecture of the audio system, other corrective actions may be taken.).
Zheng, Choi, Lao and Kotteri are analogous art, because they all teach method of monitoring errors in a computer/display system. Zheng further teaches self-diagnostic method for detecting display errors by comparing image signals. Kotteri further teaches method of detecting audio errors and automatically fix the problem by re-starting the program in the system. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display self-diagnostic method (taught in Zheng, Choi and Lao), to further use the method of auto re-starting the monitored program (taught in Kotteri), so as to provide an auto diagnostic and fixing system for user who doesn’t have the technical expertise to appropriately diagnose and correct program system errors (Kotteri, [0003]).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al in view of Choi et al, Lao et al, Kotteri et al further in view of Klemm et al (US7243267).

Regarding Claim 7. The combination of Zheng, Choi, Lao and Kotteri fails to explicitly teach, however, Klemm teaches The digital signage system of claim 6, wherein when the processor has relaunched the second program more than a predetermined number of times, the monitoring unit captures a third image displayed on the display device when the playing unit is playing, and if the monitoring unit determines that the playing unit displays abnormally by comparing the first image with the third image, the monitoring unit sends out an error notice (Klemm, abstract, the invention describes a method and apparatus for executing target application programs with employment of a supervisor that is coupled to the executing target application through a conventional status reporting port of the computer. Events that represent execution errors or unexpected behavior are provided to the reporting port, or discovered through the reporting port, and the supervisor responds to such events by perusing a configuration that is tailored to the executing target application. For each reported event, the supervisor retrieves one or more actions that the configuration file specifies for the reported events and executes the specified actions. The configuration file includes actions that aim to effect a recovery, from reported events, including restart application.
Col 9, line 55-67, FIG. 3 presents a flowchart of the process for restarting an application when it becomes idle.
Col 10, line 1-67, as shown in Fig 3, when a determination is reached that the
target application is idle, control passes to step 702, which determines whether it is permissible to restart the target application. A target application may not be restarted if the number of previous restarts has reached the maximum allowable restarts, as specified in configuration file 250. When the maximum number of restarts has been reached, control passes from step 702 to step 703, where the target application is terminated, and then to step 705, which reports to the JAS front-end.
Said light sensing means 3 for collecting the current display a display screen of the optical signal, and converts it into an electric signal, wherein said light sensing means 3 may consist of one or more common optical sensors . Video Player 2 is connected to the display I, wherein the video player 2 is used to indicate any of the video sequence outputted to the display 1 below. Detection module 4 is connected to the light sensing device 3 and the video player 2. The detection module 4 receives two electrical signals, which are electric signals output from the light sensing means and the video player 2 to the electrical signals acquired from the currently displayed screen, wherein, the electrical signal may be the pixel values ​​of an image.
[0047] Still further, if the obtained correlation analysis result exceeds the threshold value range set in advance, the detection module will send a signal indicating abnormal display appears once, otherwise, repeating the above steps for testing.
When the number of program restarting reaches the maximum value, it is obvious that if the program is still running abnormally (by detecting the signal difference as taught in Zheng), an error message will be sent out (as taught in Klemm). However, if the program is running normally this time, no error message needs to be sent out. Therefore, it is obvious for a user with ordinary skill in the art to use the method of re-
Zheng, Choi, Lao, Kotteri and Klemm are analogous art, because they all teach method of monitoring errors in a computer/display system. Zheng further teaches self-diagnostic method for detecting display errors by comparing image signals. Kotteri further teaches method of detecting audio errors and automatically fix the problem by re-starting the program in the system. Klemm further teaches method of monitoring the number of re-starting and sending out error message when the number is over a maximum allowable number. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display self-diagnostic method with self-correction by auto re-starting the target program (taught in Zheng, Choi, Lao and Kotteri), to further limit the number of program re-starting (taught in Klemm), so as to prevent the system entering a deadlock situation when the program might keep on getting re-started but the error is not fixed each time.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al in view of Choi et al, Lao et al further in view of Jun (US20020021294).

Regarding Claim 8. The combination of Zheng, Choi and Lao fails to explicitly teach, however, Jun teaches The digital signage system of claim 1, wherein the monitoring unit determines whether the playing unit displays abnormally by determining whether a scaling ratio of a playing window provided by the playing unit within the display device is abnormal when the playing unit is playing (Jun, self-diagnosing a video signal in an LCD panel. The apparatus includes a micro-controller, a switching unit and a diagnosis transmitter. The micro-controller generates and outputs a switching control signal representing an operation mode, which includes a self-diagnosis mode and a normal operation mode. The switching unit selects an input signal of a receiver according to the switching control signal from the microcontroller. When the switching control signal represents the self-diagnosis mode, the diagnosis transmitter receives a test video signal having a predetermined display pattern from the micro-controller, and the test video signal is then fed back to the micro-controller. The micro-controller detects whether the test video signal is in trouble by comparing the test video signal from the micro-controller with the video signal fed back to the micro-controller.
Col 1, line 13-58, FIG. 1 is a block diagram representing a conventional circuit for driving an LCD panel. Referring to FIG. 1, the conventional circuit for driving the LCD panel includes a micro-controller 130, a receiver 110, a scaler 120 and an interface unit 140. The scaler 120, which is a digital video processor, converts the digital video signal from the receiver 110 to match the resolution of the video signal with that of the LCD
panel. For example, if the input signal to the scaler has a resolution of 800*600 and the resolution of the LCD panel is 1024 *768, the scaler scales up the input video signal accordingly.
Col 2, line 5-34, The receiver receives an analog video signal, and converts the analog video signal into a digital video signal. The scaler converts said digital video signal from the receiver into a format suitable for the LCD panel. The micro-controller outputs a switching control signal which represents either a self-diagnosis mode or a 
from the PC to the receiver if the operation mode of the LCD driving circuit is in normal operation mode, while it transmits the test video signal outputted from the diagnosis
transmitter to the receiver if the operation mode of the LCD driving circuit is in self-diagnosis mode. Therefore, the micro-controller detects whether or not the video signal is in trouble by comparing the test video signal from the micro-controller with the video signal processed by and fed back from the receiver and scaler if the operation mode of LCD driving circuit is the self-diagnosis mode.
Col 4, line 58-67, As shown in FIG. 3, the micro-controller sets the switching control signal as a self-diagnosis mode(step 310). Then, at step 320, the micro-controller generates and outputs the test video signal having a predetermined display
pattern. Then, the test video signal from the micro-controller is inputted to the micro-controller as a feedback video signal via the receiver and the scaler(step 330). The microcontroller compares the test video signal with the feedback video signal to detect the difference between the two signals (step 340). 
Col 5, line 1-6, If there is a difference, it is notified on the display unit or through the on-screen display(step 350), and the operation is terminated. FIG. 4 is a flowchart illustrating the method of detecting the trouble of the video signal according to another embodiment of the present invention.).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611